MILLER, Justice,
dissenting:
I respectfully dissent because I believe the law of Oakes v. West Virginia Dep’t of Fin. & Admin., 164 W.Va. 384, 264 S.E.2d 151 (1980), cited by the majority in the Syllabus, was not followed. Mrs. Noggy was not guilty of “misconduct of a substantial nature.” Syllabus Point 1, in part, Oakes v. West Virginia Dep’t of Fin. & Admin., supra. Her only guilt was caring too much for her dying father.
Mrs. Noggy told her supervisor, Margaret Neely, that she was taking leave around the weekend of July 19, 1987, to go to Alabama to see her father, who had been hospitalized with terminal cancer. This leave was approved. Once she was with her father, Mrs. Noggy recognized the need to stay longer and wrote requesting an extended leave of absence without pay, which was refused. She returned on September 9, 1987.
There was no evidence to show that the liquor store where Mrs. Noggy worked in Buckhannon experienced any difficulty in its operations as a result of her absence. Other employees at the store took regular vacations during this period. On September 2, 1987, contact was made with Mr. Noggy, who was still in Buckhannon. He indicated that his wife would be back the following week. Mrs. Noggy was fired on September 8, 1987, one day before she arrived home.
Mrs. Noggy’s unauthorized leave of absence was not proper1 and would warrant some disciplinary action. Because her superior knew that she was attending to her dying father, I find a dismissal to be improper, especially in view of her otherwise good work record. In other cases involving facts of a comparable nature, we have concluded that a dismissal was too severe a punishment. House v. Civil Serv. Comm’n, 181 W.Va. 49, 380 S.E.2d 216 (1989); Blake v. Civil Serv. Comm’n, 172 W.Va. 711, 310 S.E.2d 472 (1983).
I am authorized to state that Justice McHUGH joins me in this dissent.

. The legislature, in its wisdom, provided some relief for those trapped in Mrs. Noggy’s position by enacting the Parental Leave Act, W.Va.Code, 21-5D-1, et seq. (1989). It is unfortunate that the majority could not have viewed the case more compassionately instead of just giving lip service to Syllabus Point 1 of Oakes.